Citation Nr: 0418774	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT INFORMAL CONFERENCE ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to February 
1971, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, among other things, denied the veteran's 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  The veteran served on active duty in the Marine Corps 
from October 1965 to February 1971 as a tank repairman, 
including a tour of duty in Vietnam from January 1969 to 
October 1969 in the 3d tank Battalion of the 3d Marine 
Division.

2.  In his responses to the PTSD questionnaire, the veteran 
recounted being on guard duty when his battalion was under a 
lethal rocket attack and retrieving dead bodies and body 
parts from tanks that hit mines.

3.  Unit records indicate that the 3d tank Battalion was 
under rocket attacks, that mines damaged its tanks, and that 
some members were wounded and killed in action.

4.  A VA examiner diagnosed the veteran with PTSD and 
indicated that his symptoms could be related to his combat 
service in Vietnam, if such service was verified.


CONCLUSION OF LAW

The veteran's PTSD is related to his in-service stressors, 
which have been corroborated.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

As the Board has determined that the evidence and information 
currently of record supports a complete grant of the benefit 
requested, no further development is required to comply with 
the VCAA or the implementing regulations.

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2003) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain other objective 
information that corroborates his testimony or statements. 
See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor as a cause of the PTSD is 
presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is still required.  38 C.F.R. § 3.304(f) 
(2003).  Moreover, credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  Significantly, however, 
corroboration does not require that there be corroboration of 
every detail including the appellant's personal participation 
in the identifying process."  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). In both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 129 
(Board interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks); Suozzi, 10 Vet. App. 
310-11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
of the veteran's presence with the company during that 
particular attack was sufficient to reopen his claim for 
service connection for PTSD).

The veteran's service personnel records, in particular, Sea 
and Air Travel-Embarkation Slips, indicate that he served in 
Vietnam from January 1969 to October 1969.  His Record of 
Service entries reflect that, during this time, he was in the 
3d tank Battalion of the 3d Marine Division.  His DD Form 214 
indicates that his Military Occupational Specialty (MOS) was 
"Tracked Vehicle Repairman," and that he received the 
National Defense Service Medal, the Vietnamese Service Medal 
with 1 star, the Vietnamese Campaign Medal with device, the 
Good Conduct Medal, and the Cross of Gallantry with frame and 
palm.

In his responses to the PTSD Questionnaire, submitted in June 
2002, the veteran indicated that his battalion was hit with 
rocket fire while he was on guard duty, resulting in multiple 
KIA and WIA, some of whom were his friends.  He stated:  
"Losing so many friends to death and picking up body parts 
of others was an unbearable experience.  I see some of their 
faces and hear some of their voices in my sleep."  He also 
said he retrieved dead bodies and body parts from a tank, 
and that removing them caused him to suffer horrible memories 
and flashbacks.

At the informal conference before a Decision Review Officer 
(DRO), at which the veteran withdrew his request for a formal 
RO hearing, the veteran noted that he was a tank repairman, 
which sometimes involved going to the field to retrieve tanks 
hit by enemy fire.  He submitted a picture of a tank 
destroyed by enemy fire and stated that he had to help remove 
dead bodies from it.  He also indicated that he was in the 
convoy when the tank was hit, but could not remember the 
names of the dead, which upsets him.  He also described 
flashbacks and nightmares of the incident.  His wife added 
that he suffered chronic symptoms that were made worse by 
news reports of the conflict in Iraq.  A lay statement from 
his son also recounted psychological problems that the 
veteran suffered after returning from Vietnam.

At the May 2002 VA examination, the diagnostic impression was 
chronic PTSD, and the examiner rated the veteran's disability 
due to PTSD in the mild to moderate range.  The examiner 
stated:  "If the veteran has a verifiable service record I 
think that his current symptoms can be related to his combat 
service in Vietnam."

The unit records provided by the Archives Section of the 
Marine Corps Historical Center reflect that in January 1969, 
the 3d tank Battalion duty squad was on an ambush when heavy 
contact was made with the enemy, and, during that month, 
there were also eleven incidents of tanks hitting mines, with 
a total of 5 wounded in action (WIA) and 1 killed in action 
(KIA); in April 1969, there were 10 incidents of tanks 
hitting mines; in May 1969, there were coordinated attacks by 
fire throughout the 3d Marine Division and 17 incidents of 
tanks hitting mines; in June 1969, the 3d tank Battalion 
provided active defense of its sector, with 3 individuals 
WIA; in August 1969, the enemy conducted ground attacks 
supported by fire, Sapper attacks, and rocket attacks; in 
September 1969, there were sharp contacts and heavy fighting 
between elements of the 3d Battalion and a North Vietnamese 
Regiment, and rocket attacks.

The February 2004 supplemental statement of the case (SSOC) 
reviewed the above evidence and concluded that the unit 
records from the Marine Historical Archives did not provide 
supporting evidence of the claimed stressful events.  The 
claimed stressful events were of being under a rocket attack 
that resulted in the death of friends, and retrieving dead 
bodies from tanks disabled by mines.  While there were no 
details of the veteran's role in these specific events in the 
unit records, Suozzi and Pentecost make clear that such 
specificity is not required.  Rather, in those cases, the 
records contained general descriptions of battlefield events 
that could support the stressors described by the veterans.  
Similarly, in the present case, the veteran's claims that he 
witnessed deaths due to rocket attack and removed dead bodies 
and body parts from tanks are supported by the unit records 
indicating that his battalion engaged in heavy fighting, was 
under rocket attack, that some of their tanks were severely 
disabled when they hit mines, and that there were KIAs and 
WIAs.  Indeed, the following language from Pentecost is fully 
applicable here and warrants a finding that the veteran has 
presented corroborating evidence of his claimed stressors:  
"Although the unit records do not specifically state that 
the veteran was present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks.  Suozzi makes clear that 
corroboration of every detail is not required. . . [The 
veteran's] presence with his unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally. . . 38 C.F.R. § 3.304(f) only requires, 
as to stressor corroboration, 'credible supporting evidence' 
that the claimed in-service stressor occurred.  The veteran's 
unit records are clearly credible evidence that the rocket 
attacks that the veteran alleges did, in fact, occur."  
Pentecost, 16 Vet. App. at 128-129.  The same can be said of 
the incidents involving tanks that hit mines and the 
retrieval of bodies and/or body parts from them.

Thus, there is at least as much evidence supporting the 
existence of the claimed 
in-service stressors and their nexus to the veteran's PTSD as 
there is against it.  As the evidence only need be about 
evenly balanced, for and against, for the veteran to prevail, 
service connection for PTSD must be granted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



